 

 

U.S, DISTPIAT

ee thy | ‘OUR
UNSWICK DIV
IN THE UNITED STATES DISTRICT COURT =
FOR THE SOUTHERN DISTRICT OF GEORGIA wey JIN 27 PM 9 |
BRUNSWICK DIVISION -
CLERK C Reowah
ae lof, OF 64.
UNITED STATES OF AMERICA,
Vv. CASE NO.: 219-er-39
TREVOR ROUNTREE,
Defendant.
ORDER

After an independent review of the record, the Court concurs with the Magistrate Judge’s
Report and Recommendation, to which no objections have been filed. Accordingly, the Report
and Recommendation of the Magistrate Judge is adopted as the opinion of the Court.

SO ORDERED, this 27_ day of January, 2020,
- 7

 

4 A
HON/LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

—T

1 —

 
